[Cite as State v. Hudson, 2017-Ohio-7406.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                      No. 105177



                                      STATE OF OHIO
                                                      PLAINTIFF-APPELLEE

                                                vs.

                                    MARTEZ HUDSON
                                                      DEFENDANT-APPELLANT




                                             JUDGMENT:
                                              AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                   Case No. CR-14-586423-C

        BEFORE:          McCormack, J., E.A. Gallagher, P.J., and Boyle, J.

        RELEASED AND JOURNALIZED: August 31, 2017
ATTORNEY FOR APPELLANT

David L. Doughten
David L. Doughten Co. L.P.A.
4403 St. Clair Avenue
Cleveland, OH 44103


ATTORNEYS FOR APPELLEE

Michael C. O’Malley
Cuyahoga County Prosecutor

By: Mahmoud S. Awadallah
Assistant County Prosecutor
Justice Center, 9th Floor
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Defendant-appellant Martez Hudson appeals from his conviction following

a guilty plea. For the reasons that follow, we affirm.

Procedural and Substantive History

       {¶2} In May 2014, Hudson and two codefendants were indicted on multiple

charges, including murder, grand theft, tampering with evidence, and aggravated riot,

stemming from a gang-related shooting at a March 2014 party. At his arraignment on

July 8, 2014, Hudson pleaded not guilty to all counts.

       {¶3} On September 14, 2015, Hudson withdrew his not guilty plea and pleaded

guilty to Count 2, murder, in violation of R.C. 2903.01(A), and Count 7, tampering with

evidence, in violation of R.C. 2921.12(A)(1).       The murder count included one- and

three-year firearm specifications and a criminal gang activity specification.   In exchange

for his guilty plea, the state agreed to dismiss the remaining charges.

       {¶4} On December 22, 2015, the trial court sentenced Hudson to life with parole

eligibility after 15 years on the murder in Count 2, to be served consecutively to a

three-year term for the corresponding firearm specification.          The trial court then

sentenced Hudson to a concurrent three-year term for the tampering with evidence charge

in Count 7.   The trial court deleted the criminal gang activity specification at the state’s

request.
Guilty Plea

       {¶5} In his first and only assignment of error, Hudson maintains that his guilty

plea was not entered knowingly, intelligently, and voluntarily because the court failed to

advise him of his right to present a defense.

       {¶6} The underlying purpose of Crim.R. 11(C) is to convey certain information

to a defendant so that he or she can make a voluntary and intelligent decision regarding

whether to plead guilty.     State v. Ballard, 66 Ohio St.2d 473, 479-480, 423 N.E.2d 115

(1981).      “The standard for reviewing whether the trial court accepted a plea in

compliance with Crim.R. 11(C) is a de novo standard of review.” State v. Cardwell, 8th

Dist. Cuyahoga No. 92796, 2009-Ohio-6827, ¶ 26, citing State v. Stewart, 51 Ohio St.2d

86, 364 N.E.2d 1163 (1977).

       {¶7} In order to ensure that a defendant enters a plea knowingly, voluntarily, and

intelligently, a trial court must engage in an oral dialogue with the defendant in

accordance with Crim.R. 11(C). State v. Engle, 74 Ohio St.3d 525, 527, 660 N.E.2d 450

(1996). Crim.R. 11(C) outlines the trial court’s duties in accepting guilty pleas:

       (2)      In felony cases the court may refuse to accept a plea of guilty or a
                plea of no contest, and shall not accept a plea of guilty or no contest
                without first addressing the defendant personally and doing all of the
                following:

       (a)      Determining that the defendant is making the plea voluntarily, with
                understanding of the nature of the charges and of the maximum
                penalty involved, and if applicable, that the defendant is not eligible
                for probation or for the imposition of community control sanctions at
                the sentencing hearing.
      (b)    Informing the defendant of and determining that the defendant
             understands the effect of the plea of guilty or no contest, and that the
             court, upon acceptance of the plea, may proceed with judgment and
             sentence.

      (c)    Informing the defendant and determining that the defendant
             understands that by the plea the defendant is waiving the rights to
             jury trial, to confront witnesses against him or her, to have
             compulsory process for obtaining witnesses in the defendant’s favor,
             and to require the state to prove the defendant’s guilt beyond a
             reasonable doubt at a trial at which the defendant cannot be
             compelled to testify against himself or herself.

      {¶8} Trial courts must strictly comply with the requirements related to the waiver

of constitutional rights under Crim.R. 11(C)(2)(c) in conducting plea colloquies, and a

trial court’s failure to inform a defendant of any right in that subsection invalidates the

plea. State v. Veney, 120 Ohio St.3d 176, 2008-Ohio-5200, 897 N.E.2d 621, ¶ 1. “Strict

compliance does not require an exact recitation of the precise language of the rule, but

instead focuses on whether the trial court explained or referred to the right in a manner

reasonably intelligent to that defendant.” State v. Schmick, 8th Dist. Cuyahoga No.

95210, 2011-Ohio-2263, ¶ 8.

       {¶9} After a thorough review of the plea hearing, we conclude that the trial court

fully complied with Crim.R. 11 in ensuring that Hudson’s plea was knowing, intelligent,

and voluntary.

       {¶10} Here, the record indicates the court conducted a full Crim.R. 11 hearing

before accepting Hudson’s plea.    At the plea hearing, the state presented the charges, the

maximum penalties for the charges, and the effects of Hudson’s plea as it related to the

charges.
       {¶11} Subsequently, the court engaged Hudson in a Crim.R. 11 colloquy. Hudson

advised the court that he was not under the influence of any medication or drugs. The

court then thoroughly reviewed the constitutional rights that Hudson was waiving and

made sure that he understood that he was waiving those rights by pleading guilty.

Hudson confirmed that no threats or promises had been made to induce him to enter a

guilty plea.

       {¶12} The court reviewed the nature of the charges with Hudson, as well as the

maximum penalty for each charge.       Hudson confirmed that he was satisfied with the

representation he had received from his attorneys.   Hudson also confirmed that there was

nothing about the case or proceedings that he did not understand or would like explained

more fully. The trial court accepted Hudson’s guilty plea, finding that it was voluntarily

and knowingly entered after Hudson was fully advised of his constitutional rights.

       {¶13} Hudson maintains that the trial court failed to address Hudson directly and

ask if he knew that he had a right to present a defense. Hudson bases this argument on

the trial court’s failure to ask additional questions, such as whether Hudson had sufficient

time to meet with his counsel and whether any possible defenses had been discussed.

The trial court is not obligated to go beyond the requirements of Crim.R. 11 prior to

accepting a guilty plea.      State v. Williams, 7th Dist. Mahoning No. 11MA131,

2012-Ohio-6277, ¶ 39. A guilty plea is not rendered invalid because the defendant was

not informed of a right or waiver not enumerated in Crim.R. 11. State v. Railing, 8th

Dist. Cuyahoga No. 67137, 1994 Ohio App. LEXIS 4703, 2 (Oct. 20, 1994). The trial
court’s thorough explanation of Hudson’s rights was sufficient for strict compliance with

Crim.R. 11. The court explained Hudson’s right to a trial by jury, to representation by

an attorney, to confront and cross-examine witnesses, to have the state prove his guilt

beyond a reasonable doubt at a trial at which he cannot be compelled to testify against

himself, and to subpoena witnesses on his own behalf.              All of these rights are

encompassed by the right to present a defense, and nothing in the record demonstrates

that the court’s colloquy was deficient with regard to these rights.

       {¶14} Accordingly, in light of Hudson’s knowing, voluntary, and intelligent plea

agreement, Hudson’s assignment of error is overruled.

       {¶15} Judgment affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. Case remanded to the trial court for

execution of sentence.

       A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.



________________________________________
TIM McCORMACK, JUDGE

EILEEN A. GALLAGHER, P.J., and
MARY J. BOYLE, J., CONCUR